Citation Nr: 9904266	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1969 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 RO decision which denied the 
veteran's claim for service connection for a left leg 
disorder.  The veteran testified at an RO hearing in March 
1994.


REMAND


The veteran served on active duty in the Army from February 
1969 to February 1972, including two tours of duty in 
Vietnam.  He was awarded various medals for his Vietnam 
service, including the Purple Heart which he received for 
unspecified wounds received in action in Vietnam on January 
14, 1970.  His service personnel records show he was a 
helicopter repairman and machine gunner at the time.

A review of the veteran's service medical records reveals 
that at a September 1968 enlistment examination, the lower 
extremities were found to be normal; the veteran gave a 
history of leg cramps and of a "smashed" left quadriceps 
muscle which was "OK."  On January 14, 1970, he presented 
for treatment for a right knee injury and reported that his 
helicopter had been shot down.  He reported he sustained an 
injury to the right knee while running from the aircraft.  It 
was noted that his pain was associated with flexion.  He was 
prescribed medication and an Ace wrap.  The next day, he 
presented for treatment and it was noted that his knee had 
minimal edema and was tender.  He had some limitation of 
motion but was stable.  His knee was wrapped and flexion 
exercises were recommended.  A service medical record from 
February 14, 1970 shows he presented for treatment, reporting 
he had cut and twisted his left leg.  The injury was treated 
with medication and an Ace wrap.  In October 1971, he 
complained of a "rupture" and that his testicles hurt; the 
testes were tender and the right vas was swollen; and the 
impression was epididymitis.  A general medical examination 
in February 1971 found normal lower extremities.  The 
February 1972 service separation examination does not contain 
either abnormal or normal findings as to the lower 
extremities.

In September 1992, the veteran filed a claim for service 
connection for a left leg disability which he said was 
treated in service; he reported no post-service treatment.

At a March 1994 RO hearing, the veteran testified that he 
injured his left leg during his Vietnam service.  
Specifically, he related the helicopter he was riding in was 
shot down and, after the helicopter hit the ground, he 
started running away from it, accidentally fell into a 
"pungent pit," and injured his left leg.  He said he was 
awarded the Purple Heart for his left leg injury.  In 
describing the left "leg" injury, the veteran mentioned the 
left knee but he primarily described a left groin condition.  
He related that tendons in the area of the left groin were 
ripped out in the service injury and he currently had a "big 
ball" in that area.  

In June 1997, the veteran underwent a VA compensation 
examination and reported that he injured his left leg and 
right knee while running away from his helicopter after it 
had been shot down.  He said he was taken to a base hospital 
for treatment, where he remained for a few hours before being 
returned to action.  Since then, he related, he had 
occasional giving away in the area of the left groin.  On 
examination, a left knee disability was not diagnosed.  
However, a left groin mass was noted, and the veteran 
reported he had a herniorrhaphy or other surgical procedure 
in this area at the West Haven VA Medical Center (VAMC) in 
August 1996.  The examiner diagnosed the left groin mass as 
probably being a femoral hernia, and it was opined that the 
condition was the result of the described service injury.

As has been pointed out by the veteran's representative, 
although the veteran claimed service connection for a left 
"leg" disability, he actually is claiming service 
connection for a left groin condition (and possibly also a 
left knee condition) due to a combat injury.  See 38 U.S.C.A. 
§ 1154; Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  
Although the 1996 VA examiner opined that a current left 
groin mass was related to a reported service injury, it does 
not appear the examiner reviewed the claims folder, no 
rationale for the examiner's opinion was given, and there has 
been no attempt to obtain any relevant post-service medical 
records such as those of reported surgery at a VAMC in 1996.  
Under the circumstances of this case, post-service medical 
records should be developed and the veteran should be 
provided with another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
or non-VA medical providers who have 
examined or treated him since service for 
a left lower extremity (including the 
left groin, thigh, knee, or lower leg) 
condition.  The RO should then obtain 
copies of the related medical records.  
This includes but is not limited to all 
clinical records (including patient 
history) related to a herniorrhaphy or 
other surgical procedure at the West 
Haven VAMC in about August 1996 

2.  After all post-service medical 
records are added to the claims folder, 
the veteran should undergo a VA 
examination to identify all left lower 
extremity conditions (including of the 
left groin area) and for an opinion on 
the etiology of the conditions.  The 
claims folder should be provided to and 
reviewed by the examiner.  If the doctor 
believes that any current left lower 
extremity (including left groin) 
condition is due to a combat or other 
service injury, the reasons for such 
opinion should be set forth in detail 
with specific reference to documents in 
the claims folder.  

3.  Thereafter, the RO should review the 
claim for service connection for a left 
"leg" disability (including left 
groin), and consideration should be given 
to 38 U.S.C.A. § 1154.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


